Citation Nr: 0504740	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  05-01 133	)	DATE
	)
	)


THE ISSUE

Whether a March 17, 1961, decision of the Board of Veterans' 
Appeals (Board), that denied entitlement to service 
connection for the cause of the veteran's death should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The appellant's claim of entitlement to an effective date 
prior to March 1, 2000, for entitlement to payment of 
Dependency and Indemnity Compensation (DIC) benefits is the 
subject of a separate decision of the Board.)

REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1945.  
The appellant is the surviving spouse of the veteran.

This matter is before the Board as an original action on the 
motion of the appellant in which she alleges CUE in a March 
17, 1961, Board decision that denied service connection for 
the cause of the veteran's death.

In February 2005, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.


FINDINGS OF FACT

1.  In a March 17, 1961, decision, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.

2.  The correct facts, as they were known at the time of the 
March 17, 1961, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.

3.  There was a tenable basis for the Board's March 17, 1961, 
decision.




CONCLUSION OF LAW

The March 17, 1961, Board decision denying service connection 
for the cause of the veteran's death was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).  The Court, however, has held that 
VA's duties to notify and assist contained in the VCAA do not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

Background

In a March 17, 1961, decision, the Board denied service 
connection for the cause of the veteran's death.  In February 
2000, the appellant filed an application to reopen this 
claim.  In an April 2003 decision, the Board determined that 
new and material evidence had been received, and in a June 7, 
2004, decision, the Board granted service connection for the 
cause of the veteran's death.  

In a July 2004 rating action, the RO implemented the Board's 
determination, and in a letter notified her that because she 
had reopened her claim on February 25, 2000, she would begin 
receiving her DIC payments, effective March 1, 2000.  

The appellant asserts that the March 17, 1961, Board decision 
was clearly and unmistakably erroneous, in essence, because 
VA erroneously interpreted the evidence and because VA 
breached its duty to assist her in the development of her 
earlier claim.

In support, the appellant points out that the veteran died on 
July [redacted], 1960, and that she filed her claim for DIC benefits 
"just four weeks later."  The appellant added that the RO 
denied her claim in September 1960, "without properly 
developing it."  

The appellant notes that in support of her earlier claim, she 
submitted September 1960 statements prepared by Dr. W. L. 
Ryder, the Coroner of Rapides Parish, and Dr. C. E. Harris, 
the veteran's family physician.  The appellant highlights 
that in his September 1960 report, Dr. Ryder opined that the 
veteran had "a new coronary occlusion that was probably 
related to bouts of phlebitis."  The appellant argues that 
this assessment should have caused the RO to consider 
obtaining an expert medical opinion, which she maintains 
would have culminated in VA granting her entitlement to DIC 
benefits at that time because Dr. Ryder's theory was 
medically impossible.  She also asserts that the death 
certificate was incorrect in identifying the veteran's cause 
of death.  

In this regard, she cites an October 2002 report, which will 
be discussed below, in which Dr. Ralph C. Kolbeck, explained 
that it was medically impossible for the veteran to have died 
from a blood clot traveling from the left leg to the heart; 
however, based on his alternate theory regarding the etiology 
of the veteran's death, which included a relationship between 
the service-connected disability and his death, service 
connection for the cause of the veteran's death was granted.  

The appellant points out that no autopsy was performed, but 
contends that, had one been conducted, the correct cause of 
death would have been determined; the veteran died in a VA 
hospital.  Further, she highlights that a January 1958 chest 
X-ray was negative for any heart abnormality, and states that 
the veteran was never treated for a heart condition.  The 
appellant asserts that VA therefore should have solicited the 
opinion of a cardiologist.  In this regard, she notes that 
the physician who prepared the statement and the death 
certificate was a "general physician," and contends that he 
was thus not qualified to determine the cause of the 
veteran's death.

At the time of his death, service connection was in effect 
for the veteran's thrombophlebitis of the left leg, which was 
evaluated as 60 percent disabling under Diagnostic Code 7121, 
effective October 23, 1952.  In prosecuting her original 
claim, the appellant maintained that the veteran's 
thrombophlebitis of the left leg was a contributory cause of 
his death.  

In January 1958, when the veteran was 35 years of age, he was 
last formally examined by VA.  In conjunction with the 
examination, the veteran had a chest X-ray, which revealed no 
heart abnormality.  

The veteran died on July [redacted], 1960.  According to the 
certificate of death, a coronary occlusion was the immediate 
cause of death; a previous coronary occlusion was identified 
as a condition that gave rise to the immediate cause of 
death.  As noted above, an autopsy was not performed.

In August 1960, the appellant filed a claim of service 
connection for the cause of the veteran's death.  In support 
of her claim, she submitted September 1960 statements 
prepared by Dr. Ryder, the Coroner of Rapides Parish, and Dr. 
Harris, the veteran's family physician.

In his September 1960 statement, Dr. Ryder indicated that an 
investigation of the cause of the veteran's death found that 
he had phlebitis and had had a coronary occlusion.  He 
reported that the veteran was treated at the VA hospital in 
Alexandria, Louisiana, on July [redacted], 1960, and that he went to 
treat the veteran but he was dead on arrival at the VA 
hospital.  Dr. Ryder added that the clinical history 
confirmed that the veteran had a new coronary occlusion that 
was probably related to bouts of phlebitis.

Dr. Harris, in his September 1960 statement, reported that he 
had treated the veteran since August 1954 for his phlebitis.  
The physician stated that on July [redacted], 1960, the veteran had 
"indigestion-type pain," and that he was rushed to the VA 
hospital in Alexandria, Louisiana, but was dead on arrival.

In the March 17, 1961, decision, the Board denied the 
appellant's claim.  In doing so, the Board acknowledged the 
appellant's contention that the veteran's service-connected 
phlebitis was a contributory cause of his death.  The Board 
also observed that the certificate of death showed that he 
died from an acute coronary occlusion due to a previous 
occlusion.  In addition, the Board indicated that the veteran 
had been examined on several occasions since separation from 
service and that a 1958 chest X-ray was interpreted as 
showing no heart abnormality, and that pulsation in the 
dorsalis pedis and posterior tibial arteries was good.  
Further, the Board noted the opinions offered by Drs. Ryder 
and Harris.

In denying the appellant's claim, the Board pointed out that 
the evidence showed that the veteran died as a result of 
suffering a second coronary occlusion, and there was no 
evidence of any heart problems either in service or within 
one year of his discharge.  Further, the Board reasoned,

There has been presented medical and 
other opinions that the cardiac condition 
causing death was related to the service-
connected vascular disability.  While 
varicose veins or thrombophlebitis may 
create emboli which travel to the right 
side of the heart, it is physiologically 
impossible, in the absence of congenital 
septal heart defect, for such emboli to 
reach the coronary arteries on the left 
side of the heart, because the 
circulation must first travel through the 
capillary bed in the lungs.  In this case 
such a defect was not present and the 
coronary occlusion causing the veteran's 
death could not have resulted from the 
service-connected phlebitis.  Neither 
does the evidence establish that the 
service-connected thrombophlebitis 
contributed substantially or materially 
to the cause of death.  Under the 
circumstances, the Board finds that 
service connection for the cause of death 
is not warranted.  

In February 2000, the appellant filed an application to 
reopen a claim of service connection for the cause of the 
veteran's death, which as discussed above, was ultimately 
granted by the Board in its June 7, 2004, decision, based 
largely on the findings and conclusions contained in Dr. 
Kolbeck's October 2002 report.  In short, Dr. Kolbeck 
explained that a blood clot traveling from the area of the 
veteran's phlebitis could not possibly be related to a 
coronary occlusion because the clot simply could not reach 
his coronary arteries on the left side of the heart because a 
clot arriving in the heart would be immediately propelled to 
the lungs, and the blood vessels in the lungs are so 
incredibly small that it would be impossible for a blood clot 
to travel through them into the left side of the heart and 
into the coronary arteries.  In addition, he challenged the 
cause of death identified on the certificate of death, i.e., 
a coronary occlusion, and instead opined that the veteran 
died after suffering a pulmonary embolism, i.e., a blood clot 
in the lungs, that was likely caused by his service-connected 
thrombophlebitis.

In her December 2002 testimony before the undersigned 
Veterans Law Judge, the appellant highlighted Dr. Kolbeck's 
opinion as well as a 1958 VA X-ray showing that the veteran 
had no evidence of heart disease prior to his death.  The 
appellant's son also testified, and he maintained that the 
death certificate was in error and the cause of death was a 
"misdiagnosis," pointing out that it was completed by 
family doctors, not cardiologists.

Analysis

As discussed above, the appellant alleges CUE in the Board's 
March 17, 1961, decision that denied her claim of service 
connection for the cause of the veteran's death because VA 
breached its duty to assist her in the development of the 
claim and because VA improperly interpreted the evidence of 
record.  

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective on 
November 21, 1997, however, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  Final regulations amending the Rules of Practice before 
the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent that Congress, in creating 
§ 7111, intended VA to follow the established case law 
defining CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  

This case law is found primarily in the precedent opinions of 
the Court.  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Bustos v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding 
that in order to prove the existence of clear and 
unmistakable error, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision); see also Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b); see also Pierce v. Principi, 
240 F.3d 1348, 1353-54 (Fed. Cir. 2001); Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  In Russell, the Court set forth 
a three-pronged test for determining when there is CUE 
present in a prior decision.  (1) Either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have held that VA's 
breach of its duty to assist cannot form a basis for a claim 
of clear and unmistakable error.  Cook v. Principi, 318 F. 3d 
1334, 1344-47 (Fed. Cir. 2002) (en banc); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  Indeed, it is well settled that 
any failure by VA to comply with its duty to assist in the 
development of a claim does not constitute clear and 
unmistakable error.  The Court recently held in Simmons v. 
Principi, 17 Vet. App. 104 (2003), that the failure to 
provide the appellant with a "comprehensive medical 
evaluation" could not, as a matter of law, serve to vitiate 
the finality of a prior rating decision on the basis of clear 
and unmistakable error.  Id. at 109.  The Court noted that 
the Federal Circuit had rejected a nearly identical argument 
in Cook; in Cook the Federal Circuit was even broader, 
declaring, "In summary, a breach of the duty to assist the 
veteran does not vitiate the finality of an RO decision."  
Id.  (Emphasis added.)  See 38 C.F.R. § 20.1403(d)(2) 
(applying the same rule to claims of clear and unmistakable 
error in prior final Board decisions).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original); 
see also Cook v. Principi, 318 F. 3d at 1345.

In addition, the Federal Circuit held that 38 C.F.R. 
§ 20.1404(b), which required that a claimant plead CUE with 
sufficient particularity, was invalid.  The Federal Circuit 
reasoned that 38 C.F.R. § 20.1404(b), in conjunction with the 
rule codified at 38 C.F.R. § 20.1409(c), operated to prevent 
Board review of any CUE claim that was the subject of a 
motion that was denied for failure to comply with the filing 
and pleading requirements of the rule codified at 38 C.F.R. 
§ 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.  

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
It now states that a motion for revision of a decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b); see also Simmons v. 
Principi, 17 Vet. App. at 114; Phillips v. Brown, 10 Vet. 
App. 25 (1997) (same).  Accordingly, the Board will proceed 
to consider the merits of the appellant's claim.

In the June 7, 2004, decision, based on the evidence of 
record, and particularly that associated with the claims 
folder subsequent to the March 17, 1961, Board decision, the 
Board determined that service connection was warranted for 
the cause of the veteran's death.  In doing so, the Board 
found the findings and conclusions offered by Dr. Kolbeck in 
his October 2002 report to be quite persuasive, especially 
because they closely follow the analysis and reasoning of the 
Board in the March 17, 1961, Board decision.

Dr. Kolbeck's findings and conclusions are consistent with 
that determined by the Board in its March 1961 decision.  In 
that decision, the Board stated that although varicose veins 
or thrombophlebitis could create emboli that travel to the 
right side of the heart, it was physiologically impossible 
for such emboli to reach the coronary arteries on the left 
side of the heart because the circulation must first travel 
through the capillary bed in the lungs, i.e., the very 
explanation offered by Dr. Kolbeck in support of his 
conclusion that the veteran died as a consequence of a 
pulmonary embolism.  The only difference is that, in March 
1961, the Board did not consider whether the cause of death, 
as listed on the certificate of death, was in error; that 
issue had not been raised.  Moreover, as the Board pointed 
out, the veteran had no history of any heart problems and 
evidenced by the January 1958 VA chest X-ray, and thus any 
finding that the veteran died of a coronary occlusion, which 
was related to a prior coronary occlusion, was extremely 
unlikely.  

In light of the foregoing, the Board finds that there is a 
tenable evidentiary basis for the March 17, 1961, Board 
decision, and thus it was not clearly and unmistakably 
erroneous.  Indeed, the Board observes that the Board's 
decision was consistent with the official Certificate of 
Death, and that it specifically acknowledged the assessment 
offered by Dr. Ryder, which the appellant submitted in 
September 1960 in support of the prior claim.  Moreover, the 
Board's explanation as to why it was not medically possible 
for the veteran's to have died from a coronary occlusion due 
to his service-connected thrombophlebitis, in support of its 
denial of the appellant's claim, essentially mirrors the 
opinion offered by Dr. Kolbeck.

With respect to the appellant's arguments, the Board notes 
that a cardinal principle of CUE jurisprudence is that a 
determination as to whether a prior final adjudication is 
clearly and unmistakably erroneous is predicated on the facts 
that were before the adjudicator at the time of the prior 
decision.  38 C.F.R. § 20.1403.  As such, this review is 
limited to the evidence of record on March 17, 1961, and 
there was absolutely no evidence indicating that the veteran 
died other than from a coronary occlusion, which the 
appellant maintained was related to the veteran's service-
connected thrombophlebitis.  Moreover, the Court has held 
that allegations that previous adjudications had improperly 
weighed, interpreted or evaluated the evidence could never 
rise to the stringent definition of CUE.  Baldwin; Damrel.

With regard to her claim that VA breached its duty to assist 
her, the Board observes that, in Cook, the Federal Circuit 
reiterated that VA's breach of its duty to assist a veteran 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
Id. at 1346; see also Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. at 383-84.  As such, 
this argument is without merit.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's February 21, 1961, 
decision was not clearly and unmistakably erroneous.



ORDER

The appellant's motion to revise or reverse the March 17, 
1961, decision of the Board of Veterans' Appeals, which 
denied her claim of service connection for the cause of the 
veteran's death, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



